Citation Nr: 0103855	
Decision Date: 02/07/01    Archive Date: 02/15/01

DOCKET NO.  CP287894	)	DATE
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities, 
effective from December 21, 1948.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
November 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 1948 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.

In a March 1949 decision, the Board denied entitlement to a 
total rating based on individual unemployability due to 
service connected disabilities.  The Board received a motion 
for reconsideration of the decision in February 2000.  In 
October 2000, the Deputy Vice Chairman of the Board, by 
direction of the Chairman, ordered reconsideration of the 
Board's decision by an expanded panel of Board members, as 
provided by 38 U.S.C.A. § 7103(b) (West 1991).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  An October 1946 rating decision assigned a total (100 
percent) rating due to individual unemployability due to 
service connected disabilities, effective from October 22, 
1946, for the veteran's residuals of shell fragment wounds.

3.  In October 1948, the RO proposed a reduction in the 
veteran's overall disability rating from 100 percent to 70 
percent and advised him of the proposal and his appellate 
rights the following month based on a determination that his 
service-connected disabilities did not render him 
unemployable; the proposed reduction was effectuated by a 
December 1948 rating decision, effective from December 21, 
1948.

4.  A March 1949 Board decision found that the evidence 
failed to show that the veteran was unable to secure and 
follow a substantially gainful occupation because of his 
service-connected disabilities.

5.  In December 1948 the veteran's service-connected 
disabilities were of such a nature and severity that he was 
prevented from engaging in all forms of substantially gainful 
employment.


CONCLUSION OF LAW

The veteran was unemployable by reason of service-connected 
disabilities in December 1948.  VA Schedule for Rating 
Disabilities, 5- 6, paragraphs 16 and 18 (1945 ed.).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In essence, it is maintained that the veteran's total rating 
based on individual unemployability due to service-connected 
disabilities, should be restored effective from December 21, 
1948, the date his overall rating was improperly reduced to 
70 percent because the condition had not improved and that he 
was never able to work after his discharge from service due 
to his severe service-connected disabilities.

Factual Background

Service medical records reflect that in January 1945, the 
veteran sustained a shell fragment wound of the lumbar region 
resulting in compound comminuted fractures of L4 and L5 
vertebrae.  Initially the wound was debrided and a foreign 
body removed.  The veteran was also placed in a cast from his 
chest to his knees.  He underwent two subsequent surgeries: 
in June 1945, for excision and debridement of the sinus tract 
over the affected vertebrae and removal of a foreign body; 
and in November 1945 for excision of granulation tissue from 
the lumbar region.  In November 1945, the veteran was issued 
a certificate of disability for discharge for this diagnosed 
disability.  

A December 1945 rating decision awarded the veteran service 
connection for chronic left sciatic neuritis as a result of 
gunshot wounds to the L4/L5 region of his back.  He was also 
awarded service connection for residuals of gunshot wounds to 
his left shoulder.  He received a temporary 100 percent 
evaluation based on convalescence.

During his July 1946 VA neurological examination, the veteran 
complained of tenderness along the course of the left sciatic 
nerve and stated that he had been unable to work since his 
discharge because of his disability.  He was observed to walk 
slowly with a somewhat waddling gait, slightly favoring his 
right leg.  His right shoulder was drooping and there was 
scoliosis of his lower lumbar spine.  Physical examination 
revealed no evidence of muscle atrophy, although the leg 
muscles were described as flabby.  The left ankle jerk was 
slightly diminished.  The diagnosis was residuals of left 
sciatic neuritis.

The July 1946 VA orthopedic examination report noted that the 
veteran had no complaints regarding his left shoulder.  His 
shell fragment and postoperative scars in the scapular region 
were observed to be well healed and nontender.  Examination 
of his back revealed a partially healed sinus indicating 
recent drainage and induration of the surrounding tissue.  
The back was tender and rigid, most prominently over the 
L4/L5 vertebrae.  There was mild limitation of lumbosacral 
motion in all directions.  X-ray studies showed evidence of 
an old fracture of the left transverse process in the L5 
vertebra with fragmentation; old fractures of the posterior 
arch of the L5 lumbar vertebra; and residuals of sinus tract 
injections.  These were listed as diagnoses, as well as 
residuals of shell fragment wound (SFW) of the lumbosacral 
spine; residual SFW and postoperative (PO) scar of the 
lumbosacral spine; mild residual SFW and PO scars of the left 
scapular region; and residuals of left sciatic neuritis.

A July 1946 rating decision continued the veteran's total 
rating pending reexamination in six months.  

During an October 1946 VA neurological examination, the 
veteran complained of back and left leg pain.  His back pain 
was worse at night, interrupting his sleep and his leg pain 
was worsened after walking.  He stated that he was not able 
to work.  The examiner observed that the veteran walked 
slowly with a poor posture and a tendency to keep both his 
legs slightly flexed without definite limping.  He held his 
back stiffly when walking.  He had a slightly drooping right 
shoulder.  Examination of his back revealed deformity with a 
prominence of the right "sacrospinalis" muscle.  The 
muscles of his back were rather flabby; however, there was no 
definite atrophy.  He was able to sit down and get up without 
a protective posture.  His bilateral knee jerks were 
increased slightly and his left ankle jerk was slightly 
diminished.  He described diffuse pain in the back of his 
left thigh.  Examination indicated no tenderness over the 
entire course of the left sciatic nerve except over his left 
buttocks.  The left Lasegue sign was negative.  He was 
diagnosed with residuals of left sciatic neuritis.

An October 1946 VA surgical examination shows that the 
veteran had no left shoulder complaints and no left shoulder 
limitation of motion as a result of his SFW to the region.  A 
small sinus tract was visible above a transverse scar over 
the L3 vertebra.  It was draining a small amount of pus and 
there was a chronic inflammatory reaction surrounding this 
tract.  There was slight lordosis and some flattening over 
the L4/L5 vertebrae.  Examination further revealed slight 
atrophy of the left lumbar "erector spini" muscles with 
bilateral moderate spasms of these muscles.  Low back motion 
was limited by approximately 50 percent in all directions. 

The RO, in an October 1946 rating decision, discontinued the 
veteran's temporary 100 percent rating, effective October 21, 
1946, and awarded him a 40 percent evaluation for moderately 
severe residuals of SFW with injury to muscle group XX; a 20 
percent evaluation for moderate sciatic neuritis; a 10 
percent evaluation for small draining sinus; a 10 percent 
evaluation for a vertebral fracture at the L5 level; and a 10 
percent evaluation for residuals of SFW to the left shoulder 
with injury to muscle group IV.  He was further awarded a 
total rating based on individual unemployability due to 
service-connected disabilities, effective October 22, 1946.

During the October 1948 VA medical examination, the veteran 
complained of a dull aching back pain, that was sometimes 
sharp, and radiated into his left buttocks, down his left leg 
and sometimes into his left foot.  Activity increased his 
pain.  He wore a back brace and experienced difficulty 
walking.  He had not worked since his discharge from service.  
Examination of his left shoulder revealed a well-healed, 
nontender, nonadhesive scar.  The veteran had well-healed, 
nonadhesive scars in the lumbar region of his back.  One scar 
was slightly elevated as a residual of his healed sinus 
tract.  Moderate atrophy of the "erector spini" muscle 
group was evident with moderate tension of the right lumbar 
and lower dorsal "erector spini" muscle group.  He stood 
with his left leg held in slight flexion and complained of 
tenderness to pressure along the sciatic nerve tract.  He 
walked with a slow, cautious and clumsy gait and had a 
moderate guarded posture with a somewhat stiff back.  He had 
a marked inability to forward flex due, in part to left-sided 
sciatica.  However, the examiner felt this was somewhat 
exaggerated and estimated it to be limited by 50 percent.  
Straight leg raising was to 30 degrees on the right and 25 
degrees on the left.  Lasegue's sign was mildly positive to 
the left.  X-ray studies of the left shoulder and lumbar 
spine showed no demonstrable pathology.  

The RO proposed to reduce the veteran's overall rating in an 
October 1948 decision, by discontinuing his total rating 
based on individual unemployability and assigning him a 
combined rating of 70 percent for his service-connected 
disabilities.  His individual evaluations remained the same, 
except his rating for sciatic neuritis was increased to 40 
percent and his ratings for a draining sinus and vertebral 
fracture were reduced to noncompensable evaluations.

The veteran submitted an employment affidavit in November 
1948, stating that he considered himself to be totally 
disabled due to his service-connected residuals of SFW 
wounds.  He indicated that prior to his service he had been 
employed three months as a cook for railroad gangs.  Prior to 
that he worked on a farm.  He also stated that he had been 
treated at a hospital and by a physician in August 1948 for 
leg and back complaints, including sciatic nerve complaints. 

A December 1948 rating decision continued the earlier October 
1948 rating decision.  

In its March 1949 decision, the Board found that the evidence 
of record failed to show that the veteran was unable to 
secure and follow a substantially gainful occupation because 
of his service connected disabilities and that he was not 
entitled to a higher schedular evaluation than the combined 
70 percent rating assigned.

Analysis

At the time of the March 1949 Board decision, the 1945 
edition of VA's Schedule for Rating Disabilities was in 
effect.  Under the General Policy in Rating Disability, page 
5, paragraph 16, total disability rating based on 
unemployability of the individual might be assigned if 
certain provisions were first met:  if there was only one 
such disability, it must be rated at 60 percent or more; if 
there were two or more disabilities, at least one disability 
must be rated at 40 percent or more, and sufficient 
additional disability must bring the combined rating to 70 
percent or more.  For the above purpose of one 60 percent 
disability, or one 40 percent disability in combination, the 
following were considered as one disability: (1) disabilities 
of one or both upper extremities, or of one or both lower 
extremities, including the bilateral factor, if applicable, 
(2) disabilities resulting from common etiology or a single 
accident, (3) disabilities affecting a single body system, 
e.g. orthopedic, digestive, respiratory, cardiovascular-
renal, neuropsychiatric, (4) multiple injuries incurred in 
action.

Under the General Policy in Rating Disability, page 6, 
paragraph 18, unemployability of an individual for purpose of 
a total disability rating could be established with age, 
constitutional defects, limitation of occupational experience 
and ability, particularly limitation to manual labor, as 
important contributing factors.  However, it was to be shown 
that the service connected disabilities were the principal 
cause of the veteran's continued unemployability.

Considering this evidence, the Board finds that the veteran's 
service-connected disabilities continued to preclude him from 
securing or following a substantially gainful occupation in 
1948.  The evidence of record shows that the veteran had only 
engaged in manual labor prior to his service and after his 
discharge had been unable to work in his typical occupations 
due to his service-connected disabilities.  Moreover, the 
October 1948 VA examination shows no improvement and even 
some worsening of the veteran's symptoms and underlying 
disability.  As a result, his evaluation for his service-
connected sciatic neuritis was increased from 20 to 40 
percent.  Therefore, the Board finds that the preponderance 
of the evidence supports entitlement to a total rating due to 
individual unemployability due to service-connected 
disabilities. 


ORDER

A total rating based on individual unemployability due to 
service-connected disabilities, effective from December 21, 
1948, is granted, subject to the laws and regulations 
governing the payment of monetary benefits.



	
			
	WARREN W. RICE, JR.	F. JUDGE FLOWERS
Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals


		
RENÉE M. PELLETIER
Member, Board of Veterans' Appeals




 

